              Case 3:19-cv-05113-JCC Document 24 Filed 02/02/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          DEIDRA MUELLER,                                   CASE NO. C19-5113-JCC
10
                                   Plaintiff,                 AMENDED ORDER
11
                 v.
12          COMMISSIONER OF SOCIAL
            SECURITY,
13
                                   Defendant.
14

15          This matter comes before the Court on Plaintiff’s Motion for Attorney Fees (Dkt. No.

16 19), supporting exhibits (Dkt. No. 20), and Defendant’s Response in non-opposition (Dkt. No.

17 22). Having thoroughly considered the parties’ briefing and the relevant record, the Court finds

18 oral argument unnecessary and hereby GRANTS the motion for the reasons explained herein.

19          Plaintiff’s counsel moves for attorney fees pursuant both to fee agreements with Ms.

20 Mueller and 42 U.S.C. § 406(b). (Dkt. No. 19.) Defendant does not oppose the request. (Dkt. No.

21 22.) In Gisbrecht v. Barnhart, 535 U.S. 789 (2002), the Supreme Court prescribed the method

22 for calculating a “reasonable” 42 U.S.C. § 406(b) attorney fee. See also Crawford v. Astrue, 586

23 F.3d 1142 (9th Cir. 2009) (following Gisbrecht). District courts should look first to any

24 contingency fee established by the litigant and her attorney, and then test it for reasonableness.

25 Gisbrecht, 535 at 808. Here, Ms. Mueller and her attorney, Ms. Laffoon, had a contingency fee

26 agreement such that Ms. Laffoon would receive 25 percent of past-due benefits. (Dkt. No. 20-2.)


     AMENDED ORDER
     C19-5113-JCC
     PAGE - 1
              Case 3:19-cv-05113-JCC Document 24 Filed 02/02/21 Page 2 of 2




 1 In order to determine whether that contingency fee arrangement is reasonable, the Court

 2 evaluates whether Ms. Laffoon was responsible for any delay (thus increasing the amount of

 3 past-due benefits awarded), whether the benefits are large compared to the amount of time spent

 4 on the case, and whether the character of the representation and the results achieved warrant a

 5 reduction. See Crawford, 586 F.3d at 1151. The Court finds no delay on Ms. Laffoon’s part, nor

 6 that a reduction is warranted based on the character of the representation. While the requested

 7 award, $16,092.75, is large, it is reasonable in light of the time expended, the contingent nature

 8 of the case, counsel’s experience, and the results obtained.
 9          For the foregoing reasons, Plaintiff’s unopposed motion for attorney fees (Dkt. No. 19) is
10 GRANTED. Plaintiff’s Counsel, Ms. Laffoon, is directed to pay Plaintiff the amount of

11 $8,550.57, the attorney’s fees Defendant paid under the Equal Access to Justice Act (EAJA), 28

12 U.S.C. § 2412.

13          DATED this 2nd day of February 2021.
14

15

16

17

18

19
                                                         A
                                                         John C. Coughenour
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26


     AMENDED ORDER
     C19-5113-JCC
     PAGE - 2
